U.S. Department of Justice
Federal Bureau of Prisons

OPI: HSD
NUMBER: 6311.04
DATE: March 21, 1996
SUBJECT: Plastic Surgery and
Identification Records
RULES EFFECTIVE DATE: April 25, 1996
1. [PURPOSE AND SCOPE ยง 549.50. The Bureau of Prisons does not
ordinarily perform plastic surgery on inmates to correct
preexisting disfigurements (including tattoos) on any part of the
body. In circumstances where plastic surgery is a component of a
presently medically necessary standard of treatment (for example,
part of the treatment for facial lacerations or for mastectomies
due to cancer) or it is necessary for the good order and security
of the institution, the necessary surgery may be performed.]
"Presently medically necessary" is defined in Chapter 1,
Section 1 of the Health Services Manual.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Plastic surgery will be performed on an inmate only when
it is a component of a presently medically necessary standard of
treatment or necessary for the good order and security of the
institution.
b. Any changes in an inmate's appearance that results from
plastic surgery will be photographed and otherwise documented in
appropriate files.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
P.S. 6311.03

b.

Plastic Surgery and Identification Records
(11/20/95)

Directive Referenced
P.S. 6000.04

Health Services Manual (12/15/94)

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P.S. 6311.04
March 21, 1996
Page 2
c. Rules cited in this Program Statement are contained in 28
CFR 549.50-52.
4.

STANDARD REFERENCED

American Correctional Association 3rd Editions Standards for
Adult Correctional Institutions: 3-4359
5. [APPROVAL PROCEDURES ยง549.51. The Clinical Director shall
consider individually any request from an inmate or a BOP medical
consultant.
a. In circumstances where plastic surgery is a component of
the presently medically necessary standard of treatment, the
Clinical Director shall forward the surgery request to the Office
of Medical Designations and Transportation for approval.]
Examples of when plastic surgery is a component of the
presently medically necessary standard of treatment are: the
emergency repair of lacerations (e.g., facial lacerations,
lacerations secondary to trauma), and when reconstructive surgery
follows standard surgical procedures (e.g., reconstructive
surgery following mastectomies due to cancer, etc.).
[b. If the Clinical Director recommends plastic surgery for
the good order and security of the institution, the request for
plastic surgery authorization will be forwarded to the Warden for
initial approval. The Warden will forward the request through
the Regional Director to the Medical Director. The Medical
Director shall have the final authority to approve or deny this
type of plastic surgery request.]
An example of when plastic surgery would be recommended for the
good order and security of the institution is: plastic surgery
necessary in order to help conceal the identity of WITSEC inmates
(e.g., tattoo removal, etc.).
[c. If the Clinical Director is unable to determine whether
the plastic surgery qualifies as a component of presently
medically necessary standard of treatment, the Clinical Director
may forward the request to the Medical Director for a final
determination in accordance with the provisions of paragraph (b)
of this section.]
d. The inmate's unit team shall be notified before any
arrangements or promises are made for plastic surgery. The
inmate's unit team shall consider the impact of the impending
plastic surgery on unit documentation.
e. The Inmate Systems Manager (ISM) shall be notified prior to
surgery so that photographs can be taken of the involved part
before and after surgery for the purpose of identification. The
Health Services Unit shall notify the inmate's unit team and the

P.S. 6311.04
March 21, 1996
Page 3
ISM when such surgery has been completed. The ISM shall make
appropriate notations in the inmate's record reflecting the fact
that surgery altering the inmate's physical features has been
performed.
6. [INFORMED CONSENT ยง 549.52. Approved plastic surgery
procedures may not be performed without the informed consent of
the inmate involved.]

\s\
Kathleen M. Hawk
Director

